PER CURIAM.
The appellants, the natural mother of C.R.B. and B.L.M. and the natural father of C.R.B., challenge the orders terminating their parental rights to the minor children and permanently committing the children to the Department of Health and Rehabilitative Services (H.R.S.) for adoption.
We have carefully reviewed the entire record of these proceedings, considered the briefs and arguments of the attorneys and find that H.R.S. has proved by clear and convincing evidence the need for termination of parental rights. See § 39.464, Fla.Stat. (1991); Padgett v. Dept. of Health & Rehabilitative Servs., 577 So.2d 565 (Fla.1991).
Therefore, we affirm.
CAMPBELL, A.C.J., and BLUE and FULMER, JJ., concur.